DETAILED ACTION
This communication is in response to the claims filed on 12/23/2020. 
Application # 16/207,150

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
Gergely T. Zimanyi, on January 13, 2021.

The claims have been amended as follows:
The listing of claims will replace all prior versions of claims in the application.

LISTING OF CLAIMS

(Currently amended) A Light Adjustable Lens (LAL) Tracker, comprising:
an Imaging System, for creating a LAL image by imaging a LAL implanted into an eye; and an Image Recognition System, coupled to the Imaging System, for

and
tracking the LAL by determining a LAL position from one of a maximum of the combined cross-correlator and a confidence indicator, assigned based on a value of the combined cross- correlator, increasing above a confidence threshold.


(Original) The LAL Tracker of claim 1, wherein:
the Imaging System is configured to image the LAL using an infrared wavelength imaging light.

(Original) The LAL Tracker of claim 1, wherein:
the Image Recognition System is configured for determining the disk cross-correlator as a cross-correlation function between a disk-template and the LAL image, wherein
the disk-template corresponds to a bright disk, generated by a central lens of the LAL.


(Original) The LAL Tracker of claim 3, wherein:
the cross-correlation function includes a disk weighting matrix.


(Original) The LAL Tracker of claim 1, wherein:
the Image Recognition System is configured for
creating a LAL gradient image by determining a gradient of the LAL image; and
determining the edge cross-correlator as a cross-correlation function between an edge- template and the LAL gradient image.

(Original) The LAL Tracker of claim 5, wherein:
the cross-correlation function includes an edge weighting matrix.


(Original) The LAL Tracker of claim 5, the edge-template comprising at least one of: a rim-edge template, corresponding to a rim edge of the LAL;
a bright disk-edge template, corresponding to a bright disk-edge generated by a central lens- edge of the LAL; and
a haptic-edge template, corresponding to at least one haptic of the LAL.


(Original) The LAL Tracker of claim 7, wherein:
the determining the edge cross-correlator involves repeatedly rotating the haptic-edge template by an incremental angle.

(Original) The LAL Tracker of claim 1, the combined cross-correlator comprising:
an element-wise product of the disc cross-correlator and the edge cross-correlator, optionally with a relative weighting.

(Currently amended) The LAL Tracker of claim 1, wherein:
the Image Recognition System is configured for determining the LAL position by determining a position of the maximum of the combined cross-correlator.


(Currently amended) The LAL Tracker of claim 10, wherein:
the LAL Tracker is configured for assigning the confidence indicator to the determined LAL position based on a value of the combined cross-correlator corresponding to the maximum.

(Original) The LAL Tracker of claim 11, wherein:
the Image Recognition System is configured for switching from a disk-template and an edge- template to a captured LAL image-based template for determining the combined cross-correlator once the confidence indicator exceeded a threshold confidence value.

(Original) The LAL Tracker of claim 1, wherein:
the Image Recognition System is configured for determining the LAL position relative to a reference system.

(Previously amended) The LAL Tracker of claim 13, wherein: the reference system is defined utilizing a reticle, wherein
the reticle is coupled into an optics of a Light Delivery Device (LDD); and is indicative of a center of an illumination pattern of the LDD; and
the reticle includes at least one of a crosshair, a circle, a segmented circle, concentric circles, a square, or a combination thereof.


(Previously amended) The LAL Tracker of claim 13, wherein:
the reference system is a reference system of the Imaging System, that is centered with the illumination pattern of a Light Delivery Device.

(Original) The LAL Tracker of claim 1, the Imaging System comprising: a video imaging system.

(Original) The LAL Tracker of claim 1, wherein:
the LAL Tracker is coupled to an Illumination Controller, configured for receiving the determined LAL position, and

for receiving the illumination control signal from the Illumination Controller, and
for modifying an illumination of the LAL in relation to the received illumination control
signal.


(Currently amended) A method of tracking a Light Adjustable Lens (LAL), the method comprising:
creating a Light Adjustable Lens (LAL) image by imaging a LAL implanted into an eye with an Imaging System;
determining a disk cross-correlator with an Image Recognition System; determining an edge cross-correlator with the Image Recognition System; 
and
tracking the LAL by determining a LAL position from one of a maximum of the combined cross-correlator and a confidence indicator, assigned based on a value of the combined cross- correlator, increasing above a confidence threshold.


(Original) The method of claim 18, comprising:
controlling an illumination of the LAL by an Illumination controller and a Light Delivery Device, based on the determined LAL position.

***
 
Reasons for allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 1 distinguish features are underlined and summarized below:
 A Light Adjustable Lens (LAL) Tracker, comprising:
an Imaging System, for creating a LAL image by imaging a LAL implanted into an eye; and 
an Image Recognition System, coupled to the Imaging System, for
determining a disk cross-correlator with the LAL image; determining an edge cross-correlator with the LAL image; 
determining a combined cross-correlator from the disk cross-correlator and the edge cross-correlator; and
tracking the LAL by determining a LAL position from one of a maximum of the combined cross-correlator and a confidence indicator, assigned based on a value of the combined cross- correlator, increasing above a confidence threshold.


The representative claim 18 distinguish features are underlined and summarized below:
A method of tracking a Light Adjustable Lens (LAL), the method comprising:
creating a Light Adjustable Lens (LAL) image by imaging a LAL implanted into an eye with an Imaging System;
determining a disk cross-correlator with an Image Recognition System; determining an edge cross-correlator with the Image Recognition System; 
 determining a combined cross-correlator from the disk cross- correlator and the edge cross-correlator, using the Image Recognition System; and
tracking the LAL by determining a LAL position from one of a maximum of the combined cross-correlator and a confidence indicator, assigned based on a value of the combined cross- correlator, increasing above a confidence threshold.


Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly other independent claim 18 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 
Prior Art References
The closest combined references of Grubbs, Schuhrke and Zheleznyak teach following:
 Grubbs (US 20160339657 A1) discloses a method for adjusting a light adjustable lens in an optical system includes providing a light adjustable lens in an optical system; providing an 

 Schuhrke (US 20110019150 A1) discloses a method determines the position and/or radius of the limbus and/or the position and/or radius of the pupil of a patient eye. In the method, an image of the patient eye is obtained and a plurality of different ring-shaped comparison objects having respective radii and respective centers are provided. The image is correlated with the plurality of comparison objects to yield a local best match between the image and the comparison objects when there is a coincidence of one of the ring-shaped comparison objects and a ring-shaped jump in brightness in the image having the same radius and the same center. The comparison objects having a local best match with the image are determined. Thereafter, the position of the center of the comparison object having a local best match with the image is selected as the position of the center of the limbus and/or the position of the center of the pupil.
 
Zheleznyak (US 20180243082 A1) discloses  methods and systems wherein laser induced refractive index changes by focused femtosecond laser pulses in optical polymeric materials or optical tissues is performed to address various types of vision correction.

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined. In particular, an Imaging System, for creating a LAL image by imaging a LAL implanted into an eye; and an Image Recognition System, coupled to the Imaging System, for determining a disk cross-correlator with the LAL image; determining an edge cross-correlator with the LAL image; determining a combined cross-correlator from the disk cross-correlator and the edge cross-correlator; and tracking the LAL by determining a LAL position from one of a maximum of the combined cross-correlator and a confidence indicator, assigned based on a value of the combined cross- correlator, increasing above a confidence threshold.

Grubbs discloses a method for adjusting a light adjustable lens in an optical system includes providing a light adjustable lens in an optical system. However Grubbs failed to disclose one or more limitations including, 
 an Imaging System, for creating a LAL image by imaging a LAL implanted into an eye; and an Image Recognition System, coupled to the Imaging System, for determining a disk cross-correlator with the LAL image; determining an edge cross-correlator with the LAL image; determining a combined cross-correlator from the disk cross-correlator and the edge cross-correlator; and tracking the LAL by determining a LAL position from one of a maximum of the combined cross-correlator and a confidence indicator, assigned based on a value of the combined cross- correlator, increasing above a confidence threshold.

Schuhrke and Zheleznyak, individually or in combination, failed to cure the deficiencies of Grubbs . 

	Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.

The present invention provides an improved method for automatically controlling the illumination based on the imaging and tracking of the light adjustable lens, and generating an illumination control signal in relation to the determined LAL misalignment factor. Also, maintaining the alignment is one more skill the physicians need to master, and a lack of mastery of this skill is one more way the procedure can result in inferior visual acuity. Therefore, there is a clear medical need to assist the physician to align the illumination pattern with the implanted LAL during the lens adjustment procedure. Automating any aspect of the LAL-illumination alignment can be valuable to reduce the demand on the physician, to reduce the skills required of the physician, and thus to improve the visual outcome of the adjustment procedure.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.



Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-7795(571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645